Citation Nr: 1758464	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent prior to November 2011, and in excess of 70 percent thereafter, for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating, in excess of 30 percent prior to November 2011, and in excess of 60 percent thereafter, for chronic anal fissures.  

3.  Entitlement to an increased initial compensable disability hypogonadism with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996 and October 2005 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran was afforded a Board hearing by videoconference before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding has been associated with the claims file.

The issue of increased rating for hypogonadism with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to an increased rating for his service-connected PTSD disability.

2.  In November 2014, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to an increased rating for his service-connected chronic anal fissures disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for his service-connected PTSD disability has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for his service-connected chronic anal fissures disability has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204 (b).

In a signed VA Form 9 dated November 10, 2014, the Veteran expressed a clear intent with withdraw his appeal for entitlement to an increased rating for his service-connected PTSD and chronic anal fissures disabilities.  The Veteran previously submitted a VA Form 9 dated December 6, 2013 expressing his desire to appeal the issues of entitlement to an increased rating for his service-connected PTSD, chronic anal fissures and hypogonadism with erectile dysfunction disabilities.  Following a July 2014 rating decision which addressed increased rating for his service-connected PTSD, chronic anal fissures and hypogonadism with erectile dysfunction disabilities, the Veteran submitted a subsequent VA Form 9 dated November 10, 2014 expressing his intent to only pursue an appeal for increased rating for his service-connected hypogonadism with erectile dysfunction.  

Furthermore, at his June 2017 Board hearing the only issue addressed was the Veteran's claim for increased rating for his service-connected hypogonadism with erectile dysfunction.  The Veteran's representative was present at the hearing.  

The Board finds the Veteran's November 2014 VA Form 9 to be clear and unambiguous showing the Veteran's intent not pursue his appeal of the ratings assigned for PTSD or anal fissures.  Moreover, since November 2014, neither the Veteran nor his representative has submitted any additional evidence or argument with respect to his PTSD or chronic anal fissures disabilities.  See 38 C.F.R. § 20.302.  

Consequently, the Board finds that the Veteran has withdrawn his appeal for increased rating for his service-connected PTSD and chronic anal fissures.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues at this time.  Accordingly, the Board does not have jurisdiction to review the appeals for increased rating for his service-connected PTSD and chronic anal fissures and they are dismissed.


ORDER

The appeal as to the matter of entitlement to an increased rating for the service-connected PTSD disability is dismissed.

The appeal as to the matter of entitlement to an increased rating for the service-connected chronic anal fissures disability is dismissed.



REMAND

The Veteran is seeking an increased initial compensable disability rating for hypogonadism with erectile dysfunction.  He was last afforded a VA examination in June 2014.  It was noted in the examination report that the Veteran's penis, testes, epididymis and prostate were not physically examined per the Veteran's request.  

However, during his June 2017 Board hearing the Veteran testified that he did not decline a physical examination of his penis, testes, epididymis and prostate, but rather there was a miscommunication between him and the examiner.  

When VA undertakes to provide a medical examination or medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board must therefore remand the increased rating claim for an examination to ascertain the current severity of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then schedule the Veteran for a VA examination to assess the current severity of his service connected hypogonadism with erectile dysfunction.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

Any opinions expressed by the VA examiner must be accompanied by a rationale.

3.  Then, after taking any additional development deemed necessary, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


